Citation Nr: 0949042	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include an allowance for burial expenses and an allowance for 
plot or interment expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.  He died in mid-2005 at the age of 71.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

Initially, the Board notes that the provisions of 38 C.F.R. § 
3.1600, which govern the payment of burial benefits and 
allowances for plot and interment expenses, were amended 
effective December 2006.  Of importance, the amended 
provision of 38 C.F.R. § 3.1600(f) liberalized the criteria 
for qualifying for a plot or interment allowance and provides 
that, for claims filed on or after December 16, 2003, the 
claimant must show the following in order to qualify:

(1)	The deceased Veteran is eligible for burial in a 
national cemetery;
(2)	The Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United 
States; 
(3)	The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.

However, the May 2006 Statement of the Case and the April 
2008 Supplemental Statement of the Case did not furnish the 
appellant with the amended regulations.  Therefore, a 
Supplemental Statement of the Case must be issued in order to 
provide her with the correct law and regulations pertinent to 
her claim.

Further, the appellant submitted a claim for an allowance for 
burial and funeral-related expenses totaling $6,286.60.  In 
support of her claim, she submitted a copy Veteran's 
certificate of death, along with an accounting from the 
funeral home.  However, it is unclear what amount, if any, 
the appellant paid with respect to these costs.  

In order to complete a claim for the burial allowance and the 
plot or interment allowance, when payable, certain evidence 
is required.  In addition to providing proof of death, the 
person seeking the allowance is required to submit within one 
year of VA's request for such evidence (1) a statement of 
account, preferably on funeral director's or cemetery owner's 
billhead showing the name of the deceased Veteran, the plot 
or interment costs, and the nature of costs of service 
rendered, and unpaid balance and (2) receipted bills, which 
must show by whom payment was made and show receipt by a 
person acting for the funeral director or cemetery owner.  
38 C.F.R. § 3.1601(b).

However, to date, a request has not been made for such 
documents.  As this evidence is pertinent to the issue on 
appeal and is required to complete a claim for an allowance 
of burial benefits or a plot or interment allowance, the 
RO/AMC must make a request for these documents and allow the 
appellant one year to submit the required documents.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request supporting 
evidence, to include a statement of 
account and receipted bills, with regard 
to the appellant's claim for a burial 
allowance and plot or interment allowance.  
The appellant should be allowed one year 
from the date of the request to submit the 
required documentation in accordance with 
38 C.F.R. § 1601(b).

2.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought is not 
granted, she and her representative should 
be furnished a Supplemental Statement of 
the Case that includes the current laws 
and regulations governing allowances for 
burial and interment or plot expenses.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


